Emmert, C. J.
This is an appeal from a judgment denying appellant’s petition for a writ of error coram nobis. This is the second time the validity of the judgment on appellant’s plea of guilty to uttering a forged check comes before this court. In George Hazelgrove v. State of Indiana, No. 29,474 (September 26, 1957), 237 Ind. 350, 145 N. E. 2d 13, we affirmed this judgment.
The appeal in No. 29,474 was perfected in this court on August 20, 1956. On February 25, 1957, appellant filed his petition for writ of error coram nobis in the Jasper Circuit Court, which, after a hearing, was denied on June 14, 1957.
The State has filed a motion to dismiss the appeal now at bar on the ground that the trial court was without jurisdiction to entertain the petition while the appeal from the judgment of conviction was pending in this court. This court has so held. Partlow v. State (1922), 191 Ind. 657, 134 N. E. 483; Stephenson v. State (1932), 205 Ind. 141, 179 N. E. 633, 186 N. E. 293. See also State v. Gurecki (1954), 233 Ind. 383, 119 N. E. 2d 895.
We have examined the record of the proceedings had under Rule 1-11 at the time of the arraignment and plea of guilty, and we fail to find that appellant was denied any constitutional right.
Appellant’s motion to consolidate the appeals is without merit, and it is now overruled.
Appeal dismissed.
Bobbitt, Landis, Achor and Arterburn, JJ., concur.
Note. — Reported in 145 N. E. 2d 897.